Order annulling the determination of the Board of Standards and Appeals reversed upon the law and the facts, with fifty dollars costs, certiorari order dismissed and the determination of the Board of Standards and Appeals reinstated and confirmed, upon the ground that *723there was no evidence, within the meaning of section 719-a of the Greater New Y ork Charter,  upon which the discretion lodged in the Board of Standards and Appeals could be annulled. (See People ex rel. Fordham, M. R. Church v. Walsh, 244 N. Y. 280, 287, 289; Matter of Goldenberg v. Walsh, 242 id. 576, revg. 215 App. Div, 396, on dissenting opinion of Mr. Justice McAvoy.) Rich, Kapper and Seeger, JJ., concur; Lazansky, P, J., and Young, J., concur for reversal but are of opinion that the proceeding should be remitted to the Special Term for the purpose of taking further proof on the question as to whether the property maybe profitably used for business purposes other than that of a garage.